Citation Nr: 1532586	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-21 078	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral degenerative joint disease of the knees (bilateral knee disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the appeal has since been transferred to the RO Atlanta, Georgia. 

In August 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A written transcript of this hearing has been prepared and associated with the evidence of record.  In October 2014, the Board remanded the appeal for additional development.


FINDING OF FACT

The preponderance of the evidence of record shows that a bilateral knee disability is not related to service and arthritis in either knee did not manifest itself to a compensable degree in the first post-service year.


CONCLUSION OF LAW

A bilateral knee disability was not incurred in or aggravated by military service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that a letter dated in March 2007, prior to the June 2007 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter, the rating decisions, the statements of the case, the supplemental statement of the case, and the Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in remand status if it was available.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's service treatment records and service personnel records as well as his post-service records from the Augusta VA Medical Center in compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998).  

In this regard, the Board notes that the post-remand record shows that the AMC on four occasions specifically requested the Veteran's 1970 to 2003 treatment records from the Augusta VAMC and the subsequent search for his records only revealed treatment records dated from 1976 to 1977 and 2002 to 2003.  Similarly, while the post-remand record shows that the AMC in November 2014 specifically requested that the Veteran provide VA with authorizations to obtain any of his outstanding post-1970 private treatment records, he did not ever provide VA with the requested authorizations.  Therefore, the Board finds that VA has complied with its duty to assist and another remand to request any outstanding records is not required.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim"); Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

VA obtained a medical opinion as to the origins or etiology of the Veteran's bilateral knee disorder in April 2015.  Moreover, the Board finds this opinion is adequate to adjudicate the claim because after a review of the record on appeal the examiner provided an opinion as to the origins of his disabilities which opinion was based on citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007).  In reaching this conclusion, the Board recognizes that the Court held that medical opinions based solely on negative evidence are inadequate.  See Dalton v. Nicholson, 12 Vet. App. 23 (2007).  However this medical opinion, as will be discussed in more detail below, is consistent with the record which is devoid of credible lay or medical evidence of an in-service knee disability resulting from a knee injury as well as negative for complaints, diagnoses, or treatment for the bilateral knee disability until after service.  Accordingly, the Board finds that the opinion is therefore adequate for VA adjudicative purposes.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches....  As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [Board as] adjudicators. . .").

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the VBMS and virtual VA claims files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the Veteran's claim's folders show, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The Veteran is seeking service connection for a bilateral knee disability.  He contends, in substance, that his current bilateral knee disability is due to the rigors of his military service.  Specifically, he testified that his occupational specialty was engineer and he injured his knee building bridges while on active duty.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) which disabilities includes arthritis.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1)  evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

As to a current disability, the post-service record shows the Veteran being diagnosed with arthritis.  See, e.g., knee X-rays dated in July 2003, December 2003, January 2004, August 2006, and June 2008; VA opinion dated in April 2015.  

As to service incurrence under 38 C.F.R. § 3.303(a), the Veteran's DD 214 lists his occupational specialty as combat engineer.  Moreover, the Board finds that the Veteran is competent to report on observable problems, such as a knee injury while building a bridge as well as a subsequent problem with pain and lost motion, because the injury and subsequent symptoms are observable by a lay person.  See Davidson, supra.  According to sworn testimony provided at the Board hearing, the Veteran does not contend that he sustained a bilateral knee injury during a combat event so 38 U.S.C.A. § 1154(b) is not for application.  The Veteran's contention that he injured his knees during the course of building a bridge, however, is consistent with his military occupational specialty of combat engineer.   38 U.S.C.A. § 1154(a).  However, service treatment records, including the August 1969 separation examination, are negative for any treatment of residual bilateral knee problems following a bilateral knee injury.  Indeed, service treatment records show the Veteran complained of and was treated for multiple upper respiratory infections, possible GNID, nonspecific urethritis, feet problems, and ankle problems but absent references to complaints of residual knee problems.  Also, when examined for separation in August 1969, while the Veteran reported a positive history for mumps and bilateral foot problems, he denied a history of knee problems and examination of the lower extremities was normal.  The Board finds the evidence contemporaneous to the Veteran's service more probative than recollections made decades after service because of the proximity of the evidence to service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness. See Fed. R. Evid. 803 (3). Therefore, the separation examination report and medical history report are accepted as the credible and accurate account of his knees.  Accordingly, the Board finds that the most probative evidence of record shows that the Veteran did not have a bilateral knee disability while on active duty.   38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the record does not credibly show the Veteran had manifestations of arthritis in either knee in the first post-service year much less to a compensable degree.  Accordingly, the Board finds that entitlement to service connection for a bilateral knee disability must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), in August 2014 a Dr. H.S. reported that he had first treated the Veteran for his knee disabilities in 1979, which knee disabilities began in the "early 1970s."  Thereafter, and notwithstanding the Veteran's testimony to the contrary, while the post-remand development uncovered VA treatment records dated in 1976 and 1977, these records were negative for complaints, diagnoses, or treatment related to his knees.  In fact, the Veteran's post-service medical records do not thereafter document his complaints, diagnoses, or treatment for knee disabilities until 2002.  The Board finds that the fact that the record is uniform in showing that the Veteran's chronic bilateral knee disability started after his September 1969 separation from active duty (i.e., at least the early 1970s or later) to be evidence against finding continuity.  The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of a bilateral knee disability such as pain and lost motion.  See Davidson, supra.  Likewise, a co-worker is competent to give evidence about what he sees, such as the Veteran having problems with observable symptoms of a bilateral knee disability such as pain and lost motion, while working.  Id.  However, upon review of the claims file, the Board finds that while L.S. notes that "had [the Veteran] not been injured during his services to our country," he does not specify the purported injury sustained by the Veteran, and the lay accounts from the co-worker actually do not report on the Veteran having problems with his knees on account of his service and since service but rather suggest a post-service onset and cause of chronic problems with the knees.  See February 2000 statement from L.S. (noting that the Veteran came to work at GIW in 1970, that he was promoted in 1981, and that several years had passed which "the challenges of work had started to show"; explaining that "[w]elders not only worked long hours, but stood on concrete for the biggest part of the day"; and maintaining that "[the Veteran's] knees were causing him to limp and it was obvious, he was becoming limited in the work environment" as "GIW's work arena, required a lot of walking, and standing, which [was] very demanding even of the fittest").  Thus, the Board cannot find that there is credible evidence of chronic knee problems in service following a bilateral knee injury with chronic knee problems ever since service.  Therefore, entitlement to service connection for a bilateral knee disability based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of a bilateral knee disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible medical opinion finding a relationship between the Veteran's current disability and a disease or injury of service origin.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, the April 2015 VA examiners opined that there is no such relationship given the lack of complaints, diagnoses, or treatment for a knee disability while on active duty and for years after service.  This medical opinion is not contradicted by any other medical opinion of record.  See Colvin, supra.  In fact, in his August 2014 statement Dr. S. opined that the Veteran's knee disability began in the early 1970s (i.e., post-service).

As to the lay claims found in the record that a bilateral knee disability was caused by the Veteran's military service, the Board finds the April 2015 VA examiner's opinion more probative because healthcare professionals have more expertise.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).  The Board finds that determining the etiology of the Veteran's chronic bilateral knee disability requires special medical training because his knee disability can be attributed to many different causes.  Medical expertise is necessary to determine whether a current knee disability is a continuing disease process of a knee injury occurring decades earlier.  Accordingly, the Board finds that the opinion of the Veteran and L.S. to the extent it can be construed as a nexus opinion is less probative than the 2015 VA medical opinion.  

Therefore, the Board finds that the most probative evidence of record shows that a bilateral knee disability was not caused by his military service.  Accordingly, the Board finds that entitlement to service connection a bilateral knee disability is not warranted based on the initial documentation of the disability after service because the weight of the probative evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).

Lastly, the Board notes that the Veteran in a number of statements to VA appears to allege that his bilateral knee disability is somehow related to his exposure to Agent Orange while serving in the Republic of Vietnam.  In this regard, the Veteran's diagnosed bilateral knee disability (i.e., arthritis) is not one of the specifically enumerated disease processes that VA has established a presumptive link to herbicide exposure in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Therefore, the Board finds that these laws and regulations do not help in establishing service connection for his bilateral knee disability.  Id.  Moreover, because the record does not contain a medical opinion linking the Veteran's current bilateral knee disability to his presumptive exposure to herbicides serving in the Republic of Vietnam, and the Veteran as a lay person cannot provide this missing medical opinion because he does not have the required medical training to make such a determination involving the complex medical question of whether a chemical is a causative agent of an internal disease process, the Board finds that service connection is also not warranted based on direct causation.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see also Davidson, supra; Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Accordingly, the Board must conclude that entitlement to service connection for a bilateral knee disability must be denied because the weight of the evidence is against the claim.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309.







ORDER

Service connection for a bilateral knee disability is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


